Case 1:18-cv-21232-UU Document 62 Entered on FLSD Docket 03/16/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No: 1:18-cv-21232-UU

 NATIONAL ASSOCIATION FOR THE
 DEAF and EDDIE I. SIERRA,

         Plaintiffs,

 v.

 STATE OF FLORIDA, et al.,

         Defendants.
                                               /

                                    JOINT STATUS REPORT

      1. Summary of the Parties’ Claims and Defenses

         Plaintiffs’ Statement:

         Defendants in this case are public entities that have failed to caption online audiovisual

 content made available to members of the public. The Florida Senate and Florida House of

 Representatives, stream live their proceedings online. The legislative chambers also post

 audiovisual content on their websites and social media. Florida State University owns or

 operates WFSU which also makes legislative proceedings available online.

         Defendants have repeatedly refused Plaintiffs’ requests that these materials be captioned.

 As a result, Plaintiff Eddie Sierra and members of the Plaintiff National Association of the Deaf

 are unable to access the content that Defendants stream or otherwise post online.

         Defendants’ refusal to provide captioning is the result of intentional discrimination.

 Sierra requested captioning in July 2017, and Plaintiffs filed this lawsuit in April 2018. Several

 legislative sessions have come and gone without Defendants taking corrective action. Another



                                                   1
Case 1:18-cv-21232-UU Document 62 Entered on FLSD Docket 03/16/2021 Page 2 of 8




 legislative session just began, and Defendants still do not caption legislative proceedings despite

 repeated requests for such captioning.

        Defendants’ Statement:

        The Defendants deny that Title II of the Americans with Disabilities Act, 42 U.S.C. §

 12132, or Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, requires captions on the videos

 of legislative proceedings that stream on their websites. By way of background, the Florida

 Channel maintains cameras at fixed locations throughout the Capitol that record legislative

 proceedings as they happen. The Florida Channel selects the proceedings that it believes are

 likely to be of the most public interest and airs them on television. The Florida Channel captions

 the proceedings that air on TV even though it maintains that it would be eligible for an

 exemption under applicable regulations based on the cost of captioning relative to its revenue.

 See 47 C.F.R. § 79.1(d)(11) (providing that captioning on TV is not required when the cost of

 captioning exceeds 2 percent of a channel’s gross revenues). Because many legislative

 proceedings often occur simultaneously and the Florida Channel can air only one proceeding live

 on television at a time, many legislative proceedings do not appear on the Florida Channel’s

 captioned TV feed. To complement the Florida Channel’s TV offerings, the Florida Channel,

 House, and Senate also stream live, unedited videos of legislative proceedings that do not appear

 on television on their websites, free of charge. Their websites also provide visitors access to

 certain archived videos of legislative proceedings. These videos allow individuals who cannot

 travel to the Capitol, including individuals with mobility impairments, to easily view the videos

 of legislative proceedings that do not air on television. Defendants are aware of no similar

 transparency initiative in any other State.




                                                  2
Case 1:18-cv-21232-UU Document 62 Entered on FLSD Docket 03/16/2021 Page 3 of 8




        The Defendants contend that requiring captions on these videos would impose a

 substantial disincentive to making them easily available to the public that is not required by

 federal law. To the contrary, Congress specifically weighed the costs and benefits of requiring

 online videos to bear closed captions when enacting the Twenty-First Century Communications

 and Video Accessibility Act (“CVAA”) and chose not to require captions on videos that, like the

 videos at issue here, did not previously air on television. See 47 U.S.C. § 613(c)(2). Even if Title

 II or the Rehabilitation Act could be understood to require captions on online-only videos under

 some circumstances, requiring captions on the videos at issue would fundamentally alter

 defendants’ provision of the videos and be unduly burdensome, financially and administratively,

 particularly given the many simultaneous events that occur during the legislative session, often

 with limited notice and alongside major sporting events that strain the availability of qualified

 stenographers. For these and other reasons, the defendants deny all liability.

     2. Explanation of the Nature of the Relief Sought and the Legal Basis for Such Relief1

        Title II of the Americans with Disabilities Act requires public entities to provide auxiliary

 aids and services when necessary to ensure effective communication. 42 U.S.C. § 12132; 28

 C.F.R. § 35.160. Section 504 of the Rehabilitation Act similarly requires recipients of federal

 financial assistance to provide such auxiliary aids and services necessary for effective

 communication. 29 U.S.C. § 794; see also, e.g., Liese v. Indian River County Hosp. Dist., 701

 F.3d 334, 342 (11th Cir. 2012).




 1
   Defendants did not draft and do not join in this portion of the joint status report, which they
 understand to seek the Plaintiffs’ explanation of the relief they seek and the basis for relief.
 Defendants disagree with various aspects of Plaintiffs’ statement, including any suggestion that
 the Eleventh Circuit’s decision resolved whether the Defendants have waived sovereign
 immunity by accepting federal financial assistance.
                                                  3
Case 1:18-cv-21232-UU Document 62 Entered on FLSD Docket 03/16/2021 Page 4 of 8




        Both Title II and section 504 provide for declaratory relief, injunctive relief, and

 damages. E.g., Nat’l Ass’n of the Deaf v. Florida, et al., 980 F.3d 763, 774 (11th Cir. 2020);

 Liese, 701 F.3d 334, 342 (11th Cir. 2012). The statutes similarly provide for reasonable

 attorneys’ fees and costs. 29 U.S.C. § 794a(b); 42 U.S.C. § 12205. The Eleventh Circuit held

 that Defendants are not entitled to sovereign immunity. Nat’l Ass’n of the Deaf, 980 F.3d at 774.

        Plaintiffs seek a declaration that Defendants have and continue to violate Title II and

 section 504 by failing to caption legislative proceedings and other audiovisual content posted

 online. Plaintiffs seek an injunction requiring Defendants to caption such proceedings and

 content. Plaintiff Eddie Sierra seeks damages. Plaintiffs seek their reasonable attorneys’ fees

 and costs incurred in vindicating their federal civil rights.




    3. Statement of Uncontested Facts

         a.     The websites of the Florida Channel, House, and Senate contain links to videos of

 Florida legislative proceedings that do not have captions.

        b.      In 2017, Mr. Sierra wrote to the House and Senate concerning the absence of

 captions on videos of legislative proceedings.

        c.      The Florida Channel, House, and Senate have continued to provide links to

 uncaptioned live and archived videos of legislative proceedings on their websites.




    4. Brief Summary of the Issues as Presently Known

        a.      Whether the Florida Senate and the Florida House of Representatives are

 recipients of federal financial assistance subject to section 504 of the Rehabilitation Act.

        b.      Whether Eddie Sierra is a qualified individual with a disability.

                                                    4
Case 1:18-cv-21232-UU Document 62 Entered on FLSD Docket 03/16/2021 Page 5 of 8




         c.     Whether Defendants’ failure to caption videos of legislative proceedings available

 on their websites and other online audiovisual content constitutes unlawful discrimination

 against Eddie Sierra and members of the National Association of the Deaf.

         d.     Whether Defendants may be held liable for video content on their websites that

 they did not create.

         e.     Whether Defendants intentionally discriminated against Eddie Sierra.

         f.     Whether Mr. Sierra experienced “emotional pain and suffering, mental anguish,

 and other non-pecuniary loss,” as alleged.

         g.     Whether the State of Florida is a proper defendant in this action.

         h.     Whether the individual defendants, who are sued only in their official capacities

 alongside the governmental entities that they lead, should be dismissed as redundant.

         i.     Whether requiring defendants to caption online videos of legislative proceedings

 would cause an undue financial or administrative burden or constitute a fundamental alteration of

 the service provided.

         j.     Whether the National Association of the Deaf has associational standing to pursue

 its claims.

         k.     Whether the Court should declare that Defendants have violated Title II and

 section 504 and enter an injunction requiring them to caption legislative proceedings and other

 audiovisual content posted online.




     5. Discovery




                                                  5
Case 1:18-cv-21232-UU Document 62 Entered on FLSD Docket 03/16/2021 Page 6 of 8




        The Parties exchanged initial disclosures before the interlocutory appeal and will amend

 and/or supplement them as appropriate under Fed. R. Civ. P. 26(e). The Parties propose the

 following deadlines:

        a. Plaintiffs’ deadline to disclose experts:                    July 2, 2021

        b. Defendants’ deadline to disclose experts:                    August 2, 2021

        c. Plaintiffs’ deadline to disclose rebuttal experts:           August 16, 2021

        d. Deadline to complete discovery:                              September 15, 2021




    6. Dispositive Motions

        The Parties anticipate filing dispositive motions on liability. The Parties propose that

 dispositive motions be due on October 15, 2021, with the opposition brief due 21 days after the

 motion is filed, and any reply brief due 14 days after the opposition brief is filed.




    7. Projected Time Necessary for Trial

        The Parties anticipate that trial should last four to five full days.




    8. Unique Legal or Factual Aspects of the Case Requiring Special Consideration by the
       Court
        None.




    9. Any Potential Needs for References to a Special Master or Magistrate

        None.

                                                   6
Case 1:18-cv-21232-UU Document 62 Entered on FLSD Docket 03/16/2021 Page 7 of 8




    10. The Status and Likelihood of Settlement

        Plaintiffs’ Statement: Plaintiffs have stated to Defendants a belief that this case should

 settle sooner rather than later because deaf individuals continue to be unable to access legislative

 proceedings and the cost of providing captioning is less than the cost of litigating this case.

        Defendants’ Statement: Defendants state that the parties have had informal settlement

 discussions and participated in the Eleventh Circuit’s mediation program during the interlocutory

 appeal, and that the Defendants are open to additional discussions should the Plaintiffs wish to

 discuss settlement in good faith. Defendants further state that Plaintiffs’ statement is

 inappropriate in a filing of this type because, among other reasons, it is not germane to the status

 or likelihood of settlement (the topic the Court asked the parties to address) and serves only as an

 attempt to prejudice the Court against the Defendants for defending against claims that the

 Defendants believe are unsupported by federal law and would impose unwarranted costs on

 Florida taxpayers that would continue indefinitely. Defendants decline to treat Plaintiffs’

 inflammatory statement (for which Plaintiffs offer no basis and which would remain improper, in

 any event) as an opportunity to divulge settlement communications between the parties that the

 Court has not sought or to engage in a tit for tat with the Plaintiffs about the relative costs of

 litigation versus captioning the video content at issue here.




    11. Such Other Matters as May Aid the Court in the Fair and Expeditious

        Administration and Disposition of this Action




                                                    7
Case 1:18-cv-21232-UU Document 62 Entered on FLSD Docket 03/16/2021 Page 8 of 8




        The House and Senate note that House and Senate are currently in session, which means

 that the individuals who will be responsible for providing discovery on the Legislature’s behalf

 are currently under significant burdens until the end of session. The 2021 legislative session is

 expected to conclude April 30, 2021.

                                                      Respectfully submitted,


  /s/ J. Courtney Cunningham                          /s/ Jonathan L. Williams
  J. Courtney Cunningham, Esq.                        Jonathan L. Williams
  J. Courtney Cunningham, PLLC                        Fla. Bar No. 117574
  8950 SW 74th Court, Suite 2201                      Jonathan L. Williams, P.A.
  Miami, FL 33156                                     113 South Monroe Street, First
  Phone: (305) 351-2014                               Floor
  cc@cunninghampllc.com                               Tallahassee, FL 32301
                                                      (850) 706-0940
  Michael Steven Stein, Esq.                          jw@jonathanwilliamslaw.com
  Stein & Vargas, LLP
  10 G Street NE, Suite 600                           Counsel for Defendants the Florida
  Washington, DC 20002                                Senate, the Florida House of
  Phone: (202) 510-9553                               Representatives, the Senate
  Fax: (888) 778-4620                                 President, and the Speaker of the
  michael.stein@steinvargas.com                       House

  Marc Charmatz, Esq.                                 /s/ Blaine H. Winship
  National Association of the Deaf                    Blaine H. Winship
  Law and Advocacy Center                             Chief Assistant Attorney General
  8630 Fenton Street, Suite 820                       Complex Litigation Bureau
  Silver Spring, MD 20910                             Fla. Bar No. 356913
  Phone: (301) 587-7732                               Office of the Attorney General
  Fax: (301) 587-1791                                 PL-01, The Capitol
  marc.charmatz@nad.org                               Tallahassee, FL 32399-1050
                                                      Tel.: (850) 414-3300
  Counsel for Plaintiffs                              Fax: (850) 488-4872
                                                      Blaine.Winship@myfloridalegal.co
                                                      m

                                                      Counsel for Defendants State of
                                                      Florida, Florida State University
                                                      Board of Trustees, and John
                                                      Thrasher




                                                  8
